IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

TYWANN OCTAVIOUS                      NOT FINAL UNTIL TIME EXPIRES TO
CARTER,                               FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D15-0860
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 18, 2016.

An appeal from the Circuit Court for Escambia County.
Edward P. Nickinson, III, Judge.

Nancy A. Daniels, Public Defender, and Glen P. Gifford, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Virginia Harris, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Appellant asserts several challenges to his convictions and sentences of life

in prison for second-degree murder and a consecutive 20-year sentence for

attempted second-degree murder with a firearm. Appellant was sixteen years old at

the time of committing these offenses. They occurred in a single criminal episode
involving multiple victims and multiple discharges of firearms, thus triggering the

10-20-Life statute in section 775.087(2)(d), Florida Statutes. We have carefully

considered all of Appellant’s arguments and affirm his convictions without further

comment, but two recent decisions from the Florida Supreme Court require us to

reverse Appellant’s sentences and remand for resentencing.

      With respect to Appellant’s young age at the time of committing these

offenses, the Florida Supreme Court has very recently extended Miller v. Alabama,

132 S. Ct. 2455 (2012), to apply to non-mandatory life sentences for juveniles as

well as to mandatory life sentences for juveniles. Landrum v. State, 41 Fla. L.

Weekly S274, 2016 WL 3191099, at *1-2, *10 (Fla. June 9, 2016). The court in

Landrum further held that the sentencing court must conduct a hearing and must

consider “youth and its attendant characteristics” as set forth in Miller, 132 S. Ct.

at 2460; and that resentencing must occur “in conformance with sections 775.082,

921.1401, and 921.1402 of the Florida Statutes [2014].” Landrum, 2016 WL

3191099 at *2. We therefore reverse Appellant’s life sentence and remand for

resentencing in accordance with Landrum.

      With respect to whether Appellant’s sentences for his two convictions could

be imposed consecutively, the trial court here believed that under earlier precedent

it was required to impose consecutive sentences. Under Williams v. State, 186 So.

3d 989 (Fla. 2016), however, the trial court had discretion to impose either

                                         2
concurrent or consecutive sentences. 186 So. 3d at 993. On remand, the trial court

shall determine whether Appellant’s sentences should be consecutive or

concurrent, consistent with Williams.

      AFFIRMED in part; REVERSED and REMANDED in part.

WOLF, WETHERELL, and KELSEY, JJ., CONCUR.




                                        3